

116 S2134 IS: Brand USA Extension Act
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2134IN THE SENATE OF THE UNITED STATESJuly 16, 2019Mr. Blunt (for himself, Ms. Klobuchar, Mr. Gardner, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo extend the transfer of Electronic Travel Authorization System fees from the Travel Promotion
			 Fund to the Corporation for Travel Promotion (Brand USA) through fiscal
			 year 2027.
	
 1.Short titleThis Act may be cited as the Brand USA Extension Act.
 2.Extension of funding for Brand USASubsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)) is amended— (1)in paragraph (2)(B), by striking 2020 and inserting 2027; and
 (2)in paragraph (4)(B), by striking 2020 and inserting 2027.